                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

METRO SUN CONSULTANT
CORP. et al.,

                  Plaintiffs,
                                           Case No. 18-13054
vs.                                        HON. GEORGE CARAM STEEH

BAYVIEW TITLE AGENCY, LLC,
et al.,

              Defendants.
____________________________/

        ORDER DENYING PLAINTIFFS’ REQUEST TO EXTEND
          DEADLINE TO OBTAIN COUNSEL [ECF No. 33]
          AND DISMISSING CASE WITHOUT PREJUDICE

      On June 25, 2019 the court granted plaintiffs’ counsel’s motion to

withdraw. ECF No. 31. Plaintiffs’ attorney informed the court that there

was a breakdown in his relationship with his clients due in large part to a

difficulty in communicating with them. In the order, the court gave plaintiffs

40 days to obtain new counsel. The court indicated that if the individual

plaintiffs failed to obtain counsel their case would be dismissed for lack of

progress. If the corporation failed to obtain counsel its case would be

dismissed because a corporation must be represented in court by an


                                     -1-
attorney. See Doherty v. Am. Motors Corp., 728 F.2d 334, 340 (6th

Cir.1984); Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir.1970).

      At plaintiffs’ request, which was improperly e-mailed to the court one

day after the 40-day deadline expired, the court granted plaintiffs an

extension to obtain counsel by August 20, 2019. Unsurprisingly, on August

20, 2019, plaintiffs filed yet another request to extend the deadline to obtain

counsel until September 20, 2019. The reason given for seeking more time

is that Mr. Taylor spends 90% of his time in Asia and Europe and Mr.

Deane lives in the United Kingdom. Plaintiffs have not indicated what

actions they have undertaken to obtain new counsel in the eight weeks

since their previous counsel was permitted to withdraw. Given the

business sophistication of the plaintiffs and the fact that the subject matter

of their lawsuit involves a transaction that took place entirely in the United

States, the court views plaintiffs’ newest request as a delay tactic. As such,

plaintiffs’ request for more time to obtain counsel is DENIED. Plaintiffs’

complaint is DISMISSED WITHOUT PREJUDICE for lack of progress. In

the event plaintiffs obtain counsel in the future they may move to reopen

the case. Now, therefore,




                                      -2-
     IT IS HEREBY ORDERED that plaintiffs’ request to extend the

deadline to obtain counsel is DENIED.

     IT IS HEREBY FURTHER ORDERED that plaintiffs’ complaint is

DISMISSED WITHOUT PREJUDICE.

     So ordered.

 Dated: August 22, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               August 22, 2019, by electronic and/or ordinary mail and also
                      on Antoine C. Taylor, 23690 Sargent Avenue,
                                  Southfield, MI 48033.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                          -3-
